Title: To Benjamin Franklin from James Thompson, 22 July 1779
From: Thompson, James
To: Franklin, Benjamin


Gentlemen,
Brest, July 22nd. 1779
I have sent to you by Capt. Carey all the Letters that I brought from Boston with me as I am certain they will be delivered to you with the greatest care. He is a Gentleman who came Passenger with me. I shall sail for Nantz in two or three Days where I shall take in a small Cargoe for Boston. I expect to sail from Nantz by the first of next Month. If your Honours should have any Commands, I should be glad to have the Honor to serve You.
I have the Honor to be,— Gentlemen Your most Obedt. & Huml Servt.
Jams. Thompson
 
Addressed: For / The Honble. Benjamin Franklin / Paris / Favd. by / Cap. Carey
Notation: Thompson Brest 22. juillet 1779.
